Citation Nr: 0206904	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  97-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture invoked against the appellant under the 
provisions of Section 6103(a), title 38, United States Code 
is proper.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The available records indicate that the veteran entered 
military service in December 1941 and died of malaria while 
in a prisoner of war camp in May 1942.  The appellant was the 
veteran's spouse.

The appellant filed a claim for death compensation in 1949, 
which was denied in January 1953 after a lengthy verification 
and field examination process determined that she was not a 
qualifying unremarried widow of the veteran inasmuch as she 
had been living with FN and had had several children as a 
result of this relationship.  In a decision dated in March 
1954 the Board of Veterans' Appeals (Board) concluded that 
the appellant was not entitled to death compensation inasmuch 
as there was a reasonable basis for the inference that the 
appellant had remarried.  

In September 1970, the appellant filed a claim for dependency 
and indemnity compensation (DIC), claiming that her 
relationship with another man had terminated many years 
previously.  This request led to a field investigation which 
determined, based in part on her assertions, that she was no 
longer living with a man as husband and wife, and her 
benefits were restored in 1973, retroactive to February 1971.  
At the time the check for her benefits was delivered, it was 
discovered that the appellant had concealed her marital 
status.  A June 1973 administrative decision determined that 
the appellant forfeited all benefits by virtue of submitting 
false and fraudulent statements in connection with her 
application for DIC benefits.  The decision was confirmed in 
October 1974.  The appellant appealed to the Board.  In its 
August 1976 decision, the Board denied her claim, concluding 
that she had, "beyond a reasonable doubt, knowingly 
submitted false evidence in her claim for restoration of 
death benefits."

In April 1996, the appellant sought to reopen her claim with 
new and material evidence.  In its February 1998 decision, 
the Board found that the evidence received after the 1976 
decision was not new and material.

The appellant appealed the Board's February 1998 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  In May 2000, the Court vacated the prior 
Board decision and remanded the matter to the Board for 
readjudication with consideration of the holdings in Trilles 
v. West, 13 Vet. App. 314 (2000), and Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In January 2001, the Board found that new and material 
evidence had been submitted to reopen the claim for 
revocation of the forfeiture declared against the appellant 
and remanded the matter to the RO for further development.


FINDINGS OF FACT

1.  The appellant filed a claim for death benefits in 1949, 
which was denied in 1953 after the RO determined that she was 
not a qualifying unremarried widow.

2.  In an affidvit dated in February 1971, the appellant 
stated that she had had an illicit relationship with a man; 
that this relationship terminated sometime in 1953; and that 
she was not living with any man, as man and wife.

3.  In a deposition taken of the appellant in February 1972, 
she stated that she met FN during the latter part of the 
Japanese occupation, that children were born of this 
relationship, and that she and FN separated from each other 
after about 8 or 9 years.

4.  A field investigation regarding the appellant's marital 
status in 1973 disclosed that the appellant was still living 
as the ostensible wife of FN.

5.  In a documnt dated in 1996, the appellant referred to FN 
as her second husband and indicated that he had left her in 
1984.

6.  A November 1996 lay affidavit indicates that the 
appellant and FN were together for a long time until he left 
her in 1984.

7.  The appellant, in statements made in 1971 and 1972, 
deliberately presented false evidence to VA which was 
material as to her entitlement to VA benefits.


CONCLUSION OF LAW

The appellant, beyond a reasonable doubt, knowingly submitted 
false evidence in her claim for VA death benefits, thus 
warranting forfeiture of all rights, claims, and benefits 
under the laws administered by VA.  38 U.S.C.A. § 6103(a) 
(West 1991); 38 C.F.R. § 3.901 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dring the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126 (West Supp. 2001).  After 
reviewing the claims folder, the Board finds that VA has 
fully met all statutory and regulatory obligations to the 
appellant.  In that regard, the Board finds that VA has 
notified the appellant of the information and evidence needed 
to substantiate and complete this claim, including via a 
December 1996 Statement of the Case and September 2001 
Supplemental Statement of the Case as well as Board Remands 
issued in February 1998 and January 2001.  See 38 U.S.C. §§ 
5102 and 5103 (West Supp. 2001).  Also, the Board notes that 
VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 U.S.C. § 5103A 
(West Supp. 2001).  Review of the claims folder in this case 
reveals extensive development by the RO, dating back nearly 
30 years, including at least two field examinations.  
Moreover, the appellant has not identified any unobtained 
evidence that might aid in her claim or that might be 
pertinent to the bases of the denial of this claim.  In sum, 
the Board is unable to conceive of a reasonable avenue of 
development that has not yet been explored.  Thus, the Board 
finds that VA has fully met its duty to the appellant under 
the VCAA.

Factual Background.  The evidence of record reflects that the 
veteran and the appellant were married in 1938 and gave birth 
to 2 children, NV in June 1939 and LV in February 1941.  The 
veteran entered active service in December 1941 and died in 
May 1942.

In December 1948, the appellant claimed entitlement to death 
compensation as the unremarried widow of the deceased 
veteran.  By means of a July 1952 statement, the appellant 
asserted that she had not remarried since the death of the 
veteran.  She acknowledged that it would be against the law 
to make a claim for death compensation if she had remarried.  
She invited a VA investigator to collaborate her assertions.  

A field examination was completed in September 1952.  The 
appellant reported that she had given birth to 7 children, 2 
by the veteran, 4 by FN, and recently a 7th child by PO, who 
left her before the child was born in August 1952.  She 
reported that she had lived with FN from November 1944 to 
about January 1951 when they separated.  She stated that she 
and FN were never legally married but that they regarded each 
other as husband and wife, as did their neighbors.  Several 
individuals, including the veteran's mother, the mother of 
FN, and the appellant's sister, reported that the appellant 
and FN separated in the early part of 1951 and that the 
appellant had given birth to a child in August 1952 as the 
result of her relationship with a man other than FN.  The 
field investigator reported that FN could not be located and 
that no one in the community, including his mother and his 
brother, knew his whereabouts.  

In an opinion dated in November 1952, it was determined that 
the appellant had been known as the wife of FN since November 
1944 and therefore failed to meet the burden of proof to show 
by clear and convincing evidence that she had not remarried 
subsequent to the date of the veteran's death.  It was 
concluded that she may not be recognized as the unremarried 
widow of the veteran for VA purposes.  Benefits were paid on 
behalf of the veteran's two children, NV and LV.

In a March 1954 decision, the Board concluded that there was 
a reasonable basis for the inference that the appellant had 
remarried based upon her relationship with FN.  Thus, the 
Board determined that she was not entitled to death 
compensation payments which were contingent on the 
appellant's being the unremarried widow of the veteran.

In June 1962, the appellant asserted that she was entitlement 
to death compensation as the unremarried widow of the 
veteran.  The RO notified her that she was not entitled to 
gratuitous National Service Life Insurance benefits as she 
could no longer be recognized as the unremarried widow of the 
veteran.  By means of an August 1962 letter, the appellant 
stated that following the veteran's death she had not 
remarried.  The RO informed her that her claim had previously 
been denied by the Board and no further action could be 
taken. 

In September 1970, the appellant filed a claim for death 
benefits under provisions of recently enacted legislation.  
She stated that her relationship with another man had 
terminated many years previously.  She submitted an affidavit 
in support of her claim in which she stated that she was the 
widow of the veteran, that she had not married since his 
death, that she was not living with anyone at that time as if 
she were married, and that her illicit relationship had 
terminated in 1953.

In September 1971, the RO initiated a field examination to 
verify whether the marital relationship between the appellant 
and FN had been terminated and, if so, her marital reputation 
since January 1, 1971.  A report of field examination was 
completed in February 1972.  The field examiner reported that 
he contacted the appellant and that there was not the 
slightest indication that she was insincere during her 
interview.  He also reported that he interviewed 5 close 
neighbors of the appellant who all impressed him as sincere 
and totally disinterested.  All stated that the appellant 
held herself out as the veteran's widow and was generally 
accepted as such; that she lived with her married daughter 
NV, and that FN was not known to them.  In a deposition taken 
of the appellant, she stated that she met FN during the 
latter part of the Japanese occupation, that children were 
born of this relationship, and that she and FN separated from 
each other after about 8 or 9 years.  She stated that she had 
lived continuously with her married daughter, NV since 1953 
or the early part of 1954.

In April 1972, the RO initiated a field examination to verify 
whether or not the appellant was ceremonially married to the 
veteran.  This field examination was concluded in March 1973.

By an Administrative Decision approved in April 1973, the RO 
determined that the evidence established that the appellant 
was entitled to benefits as a widow under the provisions of 
Public Law 91-376.  The award of DIC benefits was effective 
as of February 1971.

However, a Report of Field Examination dated in May 1973 
reflects that, in view of the large amount of the check 
issued to the appellant, it was to be delivered to her by a 
VA field investigator.  The report reflects that the field 
investigator, prior to contacting the appellant, made 
inquiries in her former residence "to update her marital 
status."  She was well known in the barrio and, according to 
the VA investigator, the persons interviewed:

. . . gave definite information that she 
left the barrio several years ago with 
her husband and that they have been 
living already in the poblacion and near 
the market place of . . .; that they have 
continued their marital relationship, as 
before when they used to live in barrio . 
. . and that they have never been 
separated.

(Emphasis in original.)  The report of the field examination 
reflects that the investigator next interviewed several 
persons who then lived in the same community as the 
appellant, including the deceased veteran's mother and 
individuals who lived immediately next to the home of the 
appellant, FN, and their children.  The investigator also 
interviewed the appellant at the home of her daughter, the 
only surviving child of the veteran and the appellant.  The 
overwhelming weight of the evidence assembled by the 
investigator reflects that the appellant and FN continued to 
live together as husband and wife with their several 
children; that they had never been separated, but that the 
appellant usually went to her daughter's house during the day 
where she did handicraft work, but that at the end of the day 
she returned to her conjugal home with FN and her children.  
The deposition of the appellant reflects that she absolutely 
denied the above fact and insisted that FN had left her and 
that she had been taken in by her daughter, with whom she had 
been living for the past 12 years.

Following the field examination in 1973, the appellant 
provided affidavits from various individuals who stated that 
the evidence presented at the time of the field examination 
was incorrect, and that the appellant was not living with 
anyone in a marital relationship, but was then residing with 
her daughter; that her relationship with FN terminated 
sometime in or around 1953.

On the basis of information obtained as a result of the 1973 
field investigation regarding the appellant's marital status, 
it was established that she was still living as the 
ostensible wife of FN when she reopened her claim in 
September 1970.  In October 1974, the Director of VA's 
Compensation and Pension Service found that the appellant had 
forfeited all rights, claims and benefits administered by VA 
under the provisions of 38 U.S.C.A. § 6103(a) (formerly 38 
U.S.C. 3503(a)).  This forfeiture was upheld in a Board 
decision dated in August 1976.

Evidence submitted since the August 1976 decision of the 
Board includes an affidavit dated in March 1995 and executed 
by the appellant.  The appellant stated that she is the 
lawful wife of the veteran who died in May 1942, that she has 
not remarried since his death, and that the foregoing 
statements support her claim for death benefits.  In March 
1995, the appellant submitted a death certificate of the 
veteran dated in October 1947, an oath of the appellant dated 
in March 1957, an affidavit regarding the marriage of the 
veteran and the appellant dated in January 1973, an undated 
letter from the Philippine National Bank encouraging the 
appellant to file a claim for benefits before June 1954, and 
a joint affidavit by the appellant's neighbors regarding the 
marriage of the veteran to the appellant.

In April 1996, the appellant requested that her claim for DIC 
benefits be reopened.  In support of her claim, the appellant 
submitted an affidavit dated in April 1996 wherein she stated 
the she was the lawful wife of the veteran and that he did 
not return to her after the war.  The affidavit further 
states that there are now records of his death and burial.

In April 1996, the appellant and her daughter testified at a 
hearing held at the RO.  The Chairman of the hearing panel 
informed the appellant that her benefits were terminated in 
October 1944 because she lived in a common-law relationship 
with FN with whom she had several children.  Her benefits 
were restored in 1973 effective in February 1971 under Public 
Law 91-376 on the basis of her testimony that she was no 
longer living in any marital relationship with any man after 
that date.  However, a subsequent field investigation 
conducted in 1973 concluded that the appellant's relationship 
with FN had never terminated, thus establishing that she had 
presented false evidence to VA in 1973.  The appellant 
responded that she was not married to FN.  She lived with him 
because nobody would take care of her and support her.  The 
hearing officer noted that the field examiner saw her 
personally and took her signed deposition in 1973, at which 
time she testified that she had been separated from FN for 
the past twelve years.  The appellant's daughter, apparently 
not under oath, stated that the appellant had been living 
with her in 1973 and that at that time, FN was not within the 
house.

On a VA Form 9 dated in October 1996, the appellant indicated 
that she had cohabitated with FN beginning in 1943.  She 
referred to FN as "my 2nd husband, my cohabitant."  The 
appellant indicated that she was blessed with 5 children out 
of her relationship with FN until he left her in 1984.  She 
indicated that FN had not come back since 1984.    

In November 1996, the RO received the joint affidavit of EP, 
LM, JS, and ZN.  In this joint affidavit, the affiants made 
the following statements:

That, we know personally [the appellant and FN] as 
husband and wife because they were together for quite a 
long time and out of their relationship they begotten 
five (5) children . . . ., because we had been neighbors 
as early as 1950 up to 1984.

That, in the early quarters of 1984, [the appellant] was 
left by [FN] . . . and from that time we never see [FN] 
. . . up to the present.

In February 1998, the Board upheld the determination that new 
and material evidence had not been submitted.  The appellant 
appealed this decision to the Court.

In a May 2000 order, the Court vacated the Board's decision 
and remanded the case to the Board so that the Board could 
address the issue of what constitutes new and material 
evidence under 38 U.S.C.A. § 5108, for purposes of reopening 
prior forfeiture decisions, citing Trilles and Hodge, both 
supra.

In August 2000, the Board sent correspondence to appellant 
offering her the opportunity to submit additional argument 
and evidence in support of her appeal.  No response from the 
appellant to this correspondence has been received.

In January 2001, Board determined that new and material 
evidence had been submitted to reopen the claim for 
revocation of the forfeiture declared against the appellant.  
Accordingly, the Board remanded the case to the RO for 
consideration of the VCAA.  Thereafter, the RO informed the 
appellant of the provisions of the VCAA by letter dated in 
February 2001.  The appellant was again given opportunity to 
submit additional argument and evidence in support of her 
appeal; however, no response from her to this correspondence 
has been received.

Legal Criteria.  An individual is the veteran's widow if she 
has entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, and who was the lawful spouse of 
the veteran at the time of his death.  In order to qualify as 
the veteran's widow she must not have remarried, or lived 
with another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. §§ 101(3), 103 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1(j), 3.50(b) (2001).

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a) (West 1991); 38 C.F.R. § 3.901 (2001).

Analysis.  As noted in the INTRODUCTION, above, the appellant 
appealed her case to the Court which, in May 2000, vacated 
the Board's February 1998 decision and remanded the case for 
consideration of Trilles and Hodge.  Upon consideration of 
the Hodge, the Board held that the appellant had presented 
new and material evidence.  The Board now considers the 
appellant's claim on a de novo basis.  In Trilles, the Court 
stated that "a forfeiture action is an adversarial process 
initiated by the Secretary ... and it must be declared 'beyond 
a reasonable doubt."  After careful review of the facts in 
this case, the Board finds that the evidence of record 
clearly establishes, beyond a reasonable doubt, that the 
appellant committed fraud in 1971 and 1972 when she attempted 
to obtain VA death benefits through the use of false 
representations and the intentional concealment of relevant 
facts.

The evidence shows that the appellant cohabitated with FN and 
publicly held herself out to be his wife.  The appellant and 
FN had five children together.  The appellant contends that 
she did not lie when she stated in 1971 and 1972 that she had 
separated from FN in the 1950's and lived with her daughter 
since 1953.  This contention is supported by various 
affidavits and statements from neighbors and relatives; 
however, a May 1973 field examination revealed that the 
appellant and FN had been living together as husband and wife 
and that they had never been separated.  Of particular note 
are affidavits from the veteran's mother and FN's half 
brother stating that FN and the appellant were "just living 
together as husband and wife with several children" and were 
well known as husband and wife.

Additionally, while the appellant has repeatedly stated that 
she had not remarried since the death of the veteran, in 
October 1996 she referred to FN as her husband and indicated 
that he had left her in 1984.  This is corroborated by a 
November 1996 joint affidavit from several neighbors of the 
appellant indicating that FN left the appellant in 1984.

In light of the contradiction in the appellant's statements 
and the evidence of cohabitation with FN until 1984, the 
Board finds that in 1971 and 1972 the appellant knowingly 
made or caused to be made false or fraudulent statements with 
respect to her marital status in connection with her claim 
for VA death benefits.  Thus, she committed fraud with 
respect to her claim for VA death benefits.  38 U.S.C.A. 
§ 6103(a); 38 C.F.R. § 3.901.  Accordingly, forfeiture all 
rights, claims, and benefits under all laws administered by 
the Secretary is warranted. 


ORDER

Forfeiture of VA benefits invoked against the appellant under 
38 U.S.C.A. § 6103(a) for fraud is proper; the benefit sought 
on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

